818 F.2d 866
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Daniel M. JONES, Petitioner-Appellant,v.Gene SCROGGY, Warden, Respondent-Appellee.
No. 86-5837.
United States Court of Appeals, Sixth Circuit.
May 19, 1987.

Before JONES and RYAN, Circuit Judges, and CELEBREZZE, Senior Circuit Judge.

ORDER

1
This pro se petitioner appeals from a judgment of the district court which dismissed his petition for a writ of habeas corpus filed pursuant to 28 U.S.C. Sec. 2254.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


2
For the reasons stated in the magistrate's report and recommendation, adopted by the district court, the judgment of July 24, 1986 is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.